782 N.W.2d 207 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dannie GAYHEART, Defendant-Appellant.
Docket No. 139664. COA No. 282690.
Supreme Court of Michigan.
Docket June 4, 2010.

Order
On May 11, 2010, the Court heard oral argument on the application for leave to appeal the July 30, 2009 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J. (concurring.).
I concur in the Court's order denying leave to appeal. I write separately to express my agreement with a majority of other states that territorial jurisdiction presents an issue of subject-matter, rather than personal, jurisdiction, which cannot be waived. See People v. Betts, 34 Cal. 4th 1039, 1049, 23 Cal. Rptr. 3d 138, 103 P.3d 883 (2005); State v. Willoughby, 181 Ariz. 530, 538, n. 7, 892 P.2d 1319 (1995); People v. McLaughlin, 80 N.Y.2d 466, 471, 591 N.Y.S.2d 966, 606 N.E.2d 1357 (1992); see also LaFave, Criminal Procedure (3d ed), *208 § 16.4(a), n. 2, p. 830 ("Since territorial jurisdictional limits operate to restrict the subject matter over which the court can exercise authority, they are treated procedurally as presenting issues of subject matter jurisdiction."). Further, I emphasize that the record in this case clearly established that the state of Michigan had territorial jurisdiction to prosecute defendant pursuant to MCL 762.2. After a six-day trial, a jury convicted defendant of both first-degree premeditated murder, MCL 750.316(1)(a), and first-degree felony murder, MCL 750.316(1)(b). The record reveals that the prosecutor presented ample evidence that defendant committed at least one element of each charged offense in Michigan. This evidence, which the jury found persuasive, was more than sufficient to establish territorial jurisdiction under MCL 762.2(l)(a) and (2)(a). Accordingly, I agree with the Court of Appeals that "even though the evidence suggested that the fatal blows were struck in Indiana, and despite the discovery of the victim's body in Indiana, the trial court had territorial jurisdiction to try defendant for murder under the laws of Michigan." People v. Gayheart, 285 Mich.App. 202, 220, 776 N.W.2d 330 (2009).
MARILYN J. KELLY, C.J., would grant leave to appeal.